FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HIEYMI BAUTISTA-LOPEZ,                           No. 13-74249

               Petitioner,                       Agency No. A089-591-615

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Hieymi Bautista-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

remand. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to remand. Romero-Ruiz v. Mukasey, 538 F.3d
1057, 1062 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to remand where

Bautista-Lopez failed to demonstrate that the new evidence she submitted would

likely have changed the outcome of her case. See Shin v. Mukasey, 547 F.3d 1019,

1025 (9th Cir. 2008) (“Aliens who seek to remand or reopen proceedings to pursue

relief bear a ‘heavy burden’ of proving that, if proceedings were reopened, the new

evidence would likely change the result in the case.” (citation omitted)).

      In light of this disposition, we do not reach Bautista-Lopez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                  13-74249